Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent 

Detailed Action

1.	For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251  and 37 CFR 1.172, 1.175, and 3.73  are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251  and 37 CFR 1.172, 1.175, and 3.73  are to the current provisions.

Reissue application 15/266,593 is a reissue of patent application 13/307564, filed 11/30/2011, now US 9,373,110 (issue date 06/21/2016) and having 3 RCE-type filings therein claims foreign priority to JP2010-273189, filed 12/08/2010.

This is a broadening continuation reissue application.

The reissue application is timely filed based on reissue application 15/266,593 file date which is within two years from the grant of the original patent (06/21/2016). 

The assignee of record is FeliCa Networks, Inc.  The inventors are Sekiya, Kimura, and Waki.  


2.	This action is responsive to communications:  Remarks and Amendments filed on 03/15/2021.  
   
Oath / Declaration
3.	The reissue oath/declaration filed with this application is defective because the identified "error" is not an appropriate error.  The error statement on page 2 of Reissue Application Declaration by the Assignee states the intent to broaden the limitations of original claim 1 by deleting “authenticated by the authentication unit” from the limitation "a data identifying unit" in new claim 10.  In fact the limitation reciting an authentication unit configured to authenticate remains in new claim 10.  

37 C.F.R. 1.175  Inventor's oath or declaration for a reissue application.
(a) The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) The inventor, or each individual who is a joint inventor of a claimed invention, in a reissue application must execute an oath or declaration for the reissue application, except as provided for in § 1.64, and except that the inventor’s oath or declaration for a reissue application may be signed by the assignee of the entire interest if: 
(1) The application does not seek to enlarge the scope of the claims of the original patent; or 
(2) The application for the original patent was filed under § 1.46 by the assignee of the entire interest. 

A broadening reissue application must be signed by the inventors unless the application for the original patent was filed under § 1.46 by the assignee of the entire interest. 

4.	Claims 1-10 are rejected as being based upon a defective reissue under 35 U.S.C. 251  as set forth above. See 37 CFR 1.175.

Applicant is required to resubmit amended claims or alter the error statement to fit the situation.   A substitute declaration is required with a proper error statement, signed by the inventors.

Litigation
5	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent US 9,373,110 is or was involved. These proceedings include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely 

Claim Objections
6.	Claims 3, 9, and 10 are objected to because of the following informalities:  
	Claim 3 recites “indentify” which appears to be a typographical error.
Claim 9 recites “a first set one or more processors” which appears to be missing the word “of” so that the phrase reads “ a first set of one or more processors”
	Claim 10 recites “biometic” which appears to be a typographical error.  
Appropriate correction is required.

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a processor configured to control storage of a number of data items…access an application program that executes a service related to the first communication using the data item; control the second communication with the mobile electronic device; authenticate the mobile electronic device; identify from among the number of stored data items a respective data item for the user of the mobile electronic device…a 
 “a first set of one or more processors configured to authenticate the mobile electronic device” and  “a second set of one or more processors configured to control storage of an application program…and further configured to authenticate the mobile electronic device, identify from among the number of stored data items a respective data item…and execute on the basis of identification information that is used with the respective identified data item for identifying the application program that executes the service related to the first communication…and the respective identified data item, the application program corresponding to the application program identification information” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



10.	Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The claim limitation is as follows:
“a processor configured to control storage of a number of data items…access an application program that executes a service related to the first communication using the data item; control the second communication with the mobile electronic device; authenticate the mobile electronic device; identify from among the number of stored data items a respective data item for the user of the mobile electronic device…a 
 “a first set of one or more processors configured to authenticate the mobile electronic device” and  “a second set of one or more processors configured to control storage of an application program…and further configured to authenticate the mobile electronic device, identify from among the number of stored data items a respective data item…and execute on the basis of identification information that is used with the respective identified data item for identifying the application program that executes the service related to the first communication…and the respective identified data item, the application program corresponding to the application program identification information” in claim 9.
The processor limitations are set forth using functional language in the claim.  The processor is not understood as having sufficient structure to perform the recited functions as in claims 1-5 and 8-10.  If a general purpose processor would be capable of performing the claimed functions, then a skilled artisan may consider it as providing sufficient structure for performing those functions (i.e. functions such as “receiving” or “storing”); however, the above recited functions are not a typical function found on a general purpose processor and would require additional programming of the processor to implement.  Here the function cannot be executed without additional programming.  Thus, the claimed “processor” alone is not sufficient structure to perform the functions of claims 1-5 and 8-10.  Further, the term “processor” appears without a structural 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure in the form of a processor to perform the above recited claimed function.  The specification does not provide detailed steps as to how the processor would perform the functions recited above.  
Additionally, claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Claims 1, and 7-10 have been amended to recite wherein the external device does not have access to a user data item.  However, it is unclear where in figure 7 or columns 9-10 this language finds support.  The ‘110 Patent and figure 7 do not support the external device “not having access to a user data item”.  Storing user data on the SA server does not equate to “not having access to user data” by an external device.  In fact, the ‘110 patent states that the CLF in step S492 sends the response to the reader/writer.  The reader/writer in step 473 then sends a READ command for a user data item.  Upon receiving the read request from the reader/writer 12, the CLF in step S493 sends the read request to the middleware which supplies a copy of the user data item with a signature cached in the storage area to the CLF upon which the CLF 77 sends the response to the reader/writer.  Thus, the external device both has access to the user data item and uses the user data item.  Further, the reader/writer performs a process for opening/closing the automatic ticket gate for example.  If a copy of the user data item includes a signature and time stamp, the reader/writer will verify the signature and time stamp and perform a process for opening/closing the ticket gate in accordance with the verification.  The user can pas through the ticket gate using the mobile terminal device over the read/writer.  The reader/writer in step S476, supplies a write request for a user data item stored in the SA server on the basis of the copy of the user item from the CLF.  The SA server updates the user data item with the signature.  See columns 18-20.  Thus, the external device 
Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for incorporating the deficiencies of their base claim 1 from which they depend.

35 USC 103(a) REJECTION
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


15.	Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent application 20020128977 to Nambiar et al. in view of US 8,046,256 to Chien et al., US 10,102,518 B2 to Arthur et al., and Charrat et al., US 8,744,347 B2, 06/03/2014.

1. (original) An information processing apparatus for communicating with a mobile electronic device that performs first communication which is non-contact near field communication, the information processing apparatus performing second communication different from the first communication with the mobile electronic device, said information processing apparatus comprising:
 ‘8977, FIG. 1: [0034, 0042] User at mobile electronic device; first communication non-contact near field communication between smart card and smart card reader 12 attached to mobile device, 14;  second communication via network 50.

one or more memories for storing data; one or more processors configured to:  control storage of a number of data items, in which a data item is stored in a storage area for each user who uses the mobile electronic device;  
 ‘8977, [0009, 0029, 0048], digital wallet database.  See also figure 1 and page 3 disclosing storing data and processors.  

access an application program that executes a service related to the first communication using the data item;
‘8977, FIG. 3 and [0051], See host system 202.  Host system server 206a initiates authentication (application program executes) of the user by requesting that the user 1 insert his or her smart card 14 into the smart card reader 12 and enter the proper PIN (STEP 521).  (PIN is related to first communication using the data item).   

control the second communication with the mobile electronic device;
 ‘8977, communication via network 50 between Host computer system and user mobile device.

authenticate the mobile electronic device;‘8977, FIG. 3 Host System Authentication Server 206a and paragraph [0020].
It is noted that although Nambier discloses an authentication, Nambier does not explicitly state that authenticate the mobile electronic device.  
Arthur discloses authenticate the mobile device and the mobile electronic device authenticated on the basis of authentication information sent from the mobile electronic device  See column 25, lines 15-30 and column 28, lines 58-67 where Arthur discloses authenticating the mobile device in connection with an identity credential or other information for authenticating the device.  The requests 1805 and 1810 from devices 324 and 1810 can include identity credentials or other information for authenticating the device.  Arthur discloses that the mobile device can send an authorization request via the service provider network to the mobile wallet server and/or 
	It would have been obvious to a skilled artisan at the time of the invention to have substituted authentication in Nambier with mobile device authentication as taught by Arthur and the results would have been predictable.  Particularly, both Nambier and Arthur are related to use of a mobile device in a mobile commerce system requiring authentication of either the user, mobile device, or both.  Thus, a skilled artisan at the time of the invention would have been capable of substituting the authentication in Nambier with the mobile device authentication disclosed by Arthur and the results would have been predictable because it was well known at the time of the invention to ensure access to a network, site, or service was limited to either authorized devices or users.  Therefore, a skilled artisan would have been capable of making such a substitution.

identify from among the number of stored data items a respective data item for the user of the mobile electronic device, in which the respective identified data item is used by the application program; and 
‘8977, FIG. 3, stored data items in Host system wallet server 206b; [0029], wallet server at host (or merchant) is a database of user specific data.   [0051] FIG. 3 further illustrates the processes of the present invention utilizing user profiled information and the generation of a secondary transaction number in addition to the authentication processes previously described.  In this exemplary embodiment, when the user 1 is browsing the merchant's online website 202 the code string on the merchant's server 
As stated above, although Nambier discloses authenticating the user, Arthur discloses authenticating the mobile device in connection with an identity credential or other information for authenticating the device.  The requests 1805 and 1810 from devices 324 and 1810 can include identity credentials or other information for authenticating the device.  
Following authentication, Nambier discloses, in return, the wallet server 206b presents various options to the user, such as whether to use existing data, update data, add data, etc., in order to complete the transaction with the merchant 100 (STEP 525).  Similarly, Arthur discloses the mobile wallet server can be adapted to authenticate the mobile device 324 based on the response 1020. In response to authenticating of the mobile device, the mobile wallet server 335 can download the mobile wallet or other data 1025 to the mobile device.  See figures 10-12 (elements 1020, 1135) column 25, lines 15-30 and column 28, lines 58-67.  It would have been obvious to a skilled artisan 
User 1 selects the options on the wallet (STEP 526) and the primary transaction account number is transmitted to the secondary transaction number (STN) server 206c, such as the Private Payments.TM. system utilized by American Express.RTM.  (STEP 527).  The STN server 206c generates a STN and associates this number with the primary transaction account number.  The STN may be a single or limited use number that, as mentioned before, may be tailored to a specific merchant, dollar amount, expiration date, etc. The STN and expiration date (and other data if desired) are then returned to the host wallet server 206b (STEP 528).  The host wallet server 206b then automatically completes the merchant payment and shipping fields with the appropriate data from a user profile database (e.g., digital wallet), with the STN being transmitted to the merchant instead of the user's primary charge account.  If the transaction is successful, the merchant 100 returns the confirmation page to the host (STEP 530) and 

execute, on the basis of (i) application program identification information that is used with the respective identified data item for identifying the application program that executes the service related to the first communication and that is sent by way of the mobile electronic device and (ii) the respective identified data item, the application program corresponding to the application program identification information, 
‘8977  See paragraph supra.  Application program identification information that is used with the respective identified data item for identifying the application program that executes the service (data from wallet, service to merchant for processing secure transaction.  [0048], …the host system 200 may authenticate the user 1 and complete the transaction for the user 1 by providing all or part of the transaction information requested by the merchant 100 from the host system wallet.  In accordance with another embodiment of this invention, the transaction information may be provided by an entity other than the host system, such as the user 1, the merchant or third-party wallet systems.  As such, the host system 200 may be called upon by the merchant 100 to either (1) authenticate a user 1 who has provided all necessary transaction information (e.g., payment and delivery information) to the merchant, or (2) to both authenticate the user 1 and provide payment information in the form of the user's account number or a temporary transaction number (STN).  For example, to authenticate the user 1, the merchant 100 may prompt the user 1 insert the user's smart 

‘8977, [0049] In an exemplary embodiment, after authentication, the host system 200 generates a secondary transaction number (STN) for the particular amount of the transaction.  In an exemplary embodiment, the digital wallet server 206b accesses a STN server 206c, which generates a secondary transaction number and associates that 
complies with a standardized format such that a host system 200 using a sixteen-digit format will generally use four spaced sets of numbers, as represented by the number "0000 0000 0000 0000." The first five to seven digits are reserved for processing purposes and identify the issuing bank, card type, etc. In this example, the last sixteenth digit is used as a check sum for the sixteen-digit number.  The intermediary eight-to-ten 
 
[0050] In an exemplary embodiment, the host system 200 then sends and retrieves the HTML pages requested by the merchant website 102 to complete the transaction for the user 1... these fields may be completed automatically using the user-specific information in the user's digital wallet and the newly generated STN in place of the user's primary charge account number.  Upon completion of the merchant 100 payment and delivery fields, the user 1 is then presented with the merchant's payment response (e.g., "transaction complete") via the user's 1 shopping window 15.  

in which the mobile electronic device is configured to perform the non-contact near field communication with an external device which is not in direct communication contact with the information processing apparatus,
‘8977, See FIG. 1, communication between user smart card, mobile electronic device [0034, 0042], and smart card reader.

in which the application program identification information is sent from the external device by way of the mobile electronic device to the information processing apparatus, wherein the external device does not have access to a user data item.
Nambiar discloses invoking execution of an application program.  See for example the disclosure of an application server 206 (see FIG. 1) (Application Server 206) & figure 3 where a STN server 206c such as the Private Payments.TM. system used by American Express are sent to the execution unit.  See also paragraphs [0043]-[0051].  Nambiar additionally discloses that the user-profiled information may be stored on the user’s smart card OR on the user system 10.  Nambier’s system contemplates manual completion of merchant transaction fields or a digital wallet stored on a user’s personal computer.  See paragraph [0029].  When user-profiled information is stored on the user system, the external device does not have access to a user data item.  As in paragraph [0029], the user need only enter a PIN at the smart card reader to unlock a digital wallet maintained on the user system or host system wallet server.  
To the extent that Nambiar does not explicitly state that the “application program identification information used to invoke execution of the application program by the execution unit is sent from the external device by way of the mobile electronic device to the information processing apparatus”, Charrat discloses this feature.  Charrat discloses it was well known in the art at the time of the invention to use Application Protocol Data Unit (APDU) commands received via the contactless data transmission channel as a means for routing incoming data.  See column 3, lines 47-56.  Charrat further discloses sending an APDU command designated SELECT-AID which includes a field Application Identifier, designating the target application of the command.  See column 12, lines 33-57 and column 13.


in which said information processing apparatus enables (i) execution of the application program based on the application program identification information and the respective identified data item to be performed thereat so as to provide a corresponding service related to the non-contact near field communication with the external device for use by the user of the mobile electronic device and (ii) a communication log of communication between said information processing apparatus and the external device to be provided which is indicative of a transaction log representative of non-contact near field communication performed by the mobile electronic device.
‘8977, [0045]…The essence of the two-factor authentication is combining something you have (i.e., an authentication instrument) with something known (i.e., a user-specific identification signature).  The first factor includes the transmission of a digital certificate stored on the smart card 14 from the user system 10 to the host system 200.  In an exemplary embodiment, each smart card 14 possesses a digital certificate that is unique to that particular smart card 14.  With this certificate, the host system 200 compares the certificate to information maintained in a host system 200 user or account database to determine if the smart card 14 is an authorized transaction card.  The release of this digital certificate to the host system 200, may be tied, in an exemplary 

The extent of a teaching of a communication log / transaction log is found at US 9,373110, 11: 55-65:
Furthermore, in existing systems, it is difficult to totally manage the logs (the transaction logs) of near field communication performed by the mobile terminal devices 11.  However, in the above-described configuration, the transaction log is equivalent to the log of communication between the reader/writer 12 and the SA server 14.  Thus, the SA server 14 can easily manage all of the transaction logs.  In this way, the SA server 14 can recognize which services are used by which users of the mobile terminal devices 11.  Accordingly, for example, a service that further suits the user's preference can be provided. 
 

‘8977 does not expressly describe a communication log of communication between said information processing apparatus and the external device, but does suggest [0011] a 

US 8,046,256 at 14: 48-50 more explicitly describes a transaction log database.  “This association between the transaction details, the participant transaction card account and the participant loyalty account facilitate customer service features that are common with transaction card use…  US 8,046,256 (09834478) is incorporated by reference by ‘8977 at [0030].  
It would be obvious to combine any exemplary features disclosed in the ‘8977 specification to arrive at an improved authentication and transaction system in order to track commercial transactions, to preserve an accurate account of user specific data and to prevent fraud. 

2.     The information processing apparatus according to Claim 1, wherein the one or more processors are further configured to identify the respective identified data item stored in the storage area for the user of the mobile electronic device in response to a request sent from a providing apparatus that provides content to the mobile electronic device and that is authenticated by the mobile electronic device via the mobile electronic device.
‘8977,  [0009, 0048], data item stored in the storage area for the user of the mobile electronic device (digital wallet stored at host or merchant or at user).  Request from 

3.	 The information processing apparatus according to Claim 1, wherein the one or more processors are further configured to identify the respective identified data item stored in the storage area for the user of the mobile electronic device in response to a request sent directly from a providing apparatus that provides content to the mobile electronic device and that is authenticated by the mobile electronic device.
See discussion supra including data item stored in digital wallet.  

4.     The information processing apparatus according to Claim 1, wherein the one or more processors are further configured to authenticate a providing apparatus that provides content to the mobile electronic device, and identify the respective identified data item stored in the storage area for the user of the mobile electronic device in response to a request sent from the providing apparatus authenticated by the authentication unit.
‘8977, [0026-0027], authentication unit authenticates; [0046], digital wallet used to identify data item stored in storage area for the user of the mobile electronic device; [0051] & FIG. 3, host system server 206a initiates authentication of the user by requesting…Upon authentication, the host system authentication server 206a passes a security cookie to the user system 10 (STEP 522).

5.     The information processing apparatus according to Claim 1, wherein the one or more processors are further configured to send, to the mobile electronic device, a copy of the data item stored in the storage area of the data storage unit for the user of the mobile electronic device that has been authenticated, and identifies the respective identified data item in response to a request sent from a communication partner of the first communication performed by the mobile electronic device as a result of emulation of the application program for executing the service related to the first communication in the mobile electronic device.
‘8977, [0036], communication; [0039], as a result of the smart card and reader functionality the application program for executing service (online commerce) is invoked.  [0042], During a telephone ordering process, for example, the user 1 communicates authenticating information over a wired or wireless network by communicating the microchip-enabled device with the telephone directly or a microchip reader attached to (or in communication with) the telephone.  Authenticating data is transmitted over the telephone network to the merchant and redirected or routed to the host system 200 for authentication.  This communication of authenticating information from the microchip-enabled device, such as a smart card, to the host system 200 facilitates the authentication process herein described. 


6. The information processing apparatus according to claim 1, wherein the respective identified data item includes time information.  ‘8977, [0049], In an exemplary embodiment, the digital wallet server 206b accesses a STN server 206c, which generates a secondary transaction number and associates that number with the user's 1 primary transaction account number.  The digital wallet retrieves this STN, which may be a single or limited use transaction number.  In other embodiments, other host system servers may access the STN server 206c.  The STN may be limited for use with a particular merchant, limited to a particular expiration date (time information) 
Further, Arthur discloses that information related to a transaction can include time and date information.  See column 25, lines 53-59.  
	It would have been obvious to a skilled artisan at the time of the invention to have substituted authentication in Nambier with mobile device authentication as taught by Arthur and the results would have been predictable.  Particularly, both Nambier and Arthur are related to use of a mobile device in a mobile commerce system requiring authentication of either the user, mobile device, or both.  Thus, a skilled artisan at the time of the invention would have been capable of substituting the authentication in Nambier with the mobile device authentication disclosed by Arthur and the results would have been predictable because it was well known at the time of the invention to ensure access to a network, site, or service was limited to either authorized devices or users.  Therefore, a skilled artisan would have been capable of making such a substitution.

7.  (amended) An information processing method for use in an information processing apparatus for communicating with a mobile electronic device that performs first communication which is non-contact near field communication, the information processing apparatus performing second communication different from the first communication with the electronic device, the information processing apparatus including a memory configured to store a number of data items, in which a data item is stored in a storage area for each user who uses the mobile electronic device, one or more processors are configured to control storage of an application program that executes a service related to the first communication using the data item, and control the second communication with the mobile electronic device, the method comprising: authenticating the mobile electronic device;

identifying from among the number of stored data items of the data storage unit a respective data item for the user of the authenticated mobile electronic device on the basis of authentication information sent from the authenticated electronic device, in which the respective identified data item is used by the application program; wherein the authentication information is not based on data transmitted over the first communication; and

executing, on the basis of (i) identification information that is used with the respective identified data item for identifying the application program that executes the service related to the first communication and that is sent by way of the mobile electronic device and (ii) the respective identified data item, the application program corresponding to the identification information,

in which the mobile electronic device is configured to perform the non-contact near field communication with an external device which is not in direct communication contact with the information processing apparatus,

in which the identification information is sent from the external device by way of the mobile electronic device to the information processing apparatus, wherein the external device does not have access to a user data item;

in which said information processing apparatus enables (i) execution of the application program based on the identification information and the respective identified data item to be performed thereat so as to provide a corresponding service related to the non-contact near field communication with the external device for use by the user of the mobile electronic device and (ii) a communication log of communication between said information processing apparatus and the external device to be provided which is indicative of a transaction log representative of non-contact near field communication performed by the mobile electronic device.
‘8977,  See similar limitations addressed in claim 1 supra.

8.    (amended) A non-transitory computer readable recording medium having 
stored thereon a program comprising:

program code for causing a computer to execute a process performed in an information processing apparatus for communicating with a mobile electronic device that performs first communication which is non-contact near field communication, the information processing apparatus performing second communication different from the first communication with the mobile electronic device, the information processing apparatus including a memroy configured to store a number of data items, in which a data item is stored in a storage area for each user who uses the mobile electronic device, one or more processors configured to control storage of an application program that executes a service related to the first communication using the data item, and configured to control the second communication with the mobile electronic device, the process including authenticating, identifying from among the number of stored data items of the data storage unit a respective data item for the user of the authenticated mobile electronic device on the basis of authentication information sent from the authenticated electronic device in which the respective identified data item is used by the application program, wherein the authentication information is not based on data transmitted over the first communication and executing, on the basis of (i) identification information that is used with the respective identified data item for identifying the application program that executes the service related to the first communication and that is sent by way of the mobile electronic device and (ii) the respective identified data item, the application program corresponding to the identification information, in which the mobile electronic device is configured to perform the non-contact near field communication with an external device which is not in direct communication contact with the information processing apparatus, in which the identification information used to invoke execution of the application program by the information processing apparatus is sent from the external device by way of the mobile electronic device, wherein the external device does not have access to a user data item, and
in which said information processing apparatus enables (i) execution of the application program based on the identification information and the respective identified data item to be performed thereat so as to provide a corresponding service related to the non-contact near field communication with the external device for use by the user of the mobile electronic device and (ii) a communication log of communication between said information processing apparatus and the external device to be provided which is indicative of a transaction log representative of non-contact near field communication performed by the mobile electronic device.
See similar limitations addressed in claim 1 supra.

9. (amended) An information processing system comprising:
a mobile electronic device that performs first communication which is non-contact near field communication; and

first and second information processing apparatuses for communicating with the mobile electronic device, the first and second information processing apparatuses performing second communication different from the first communication with the electronic device;

wherein the first information processing apparatus includes a first set one or more processors configured to authenticate the mobile electronic device;

wherein the second information processing apparatus includes a memory configured to store a number of data items, in which a data item is stored in a storage area for each user who uses the mobile electronic device, a second set of one or more processors configured to control storage of an application program that executes a service related to the first communication using the data item, a communication unit configured to perform the second communication with the mobile electronic device, a second set of one or more processors further configured to authenticate the mobile electronic device, identify from among the number of stored data items a respective data item for the user of the mobile electronic device authenticated by the first information processing apparatus on the basis of authentication information sent by way of the mobile electronic device authenticated by the first information processing apparatus in which the respective identified data item is used by the application program wherein the authentication information is not based on data transmitted over the first communication, and configured to execute, on the basis of (i) identification information that is used with the respective identified data item for identifying the application program that executes the service related to the first communication and that is sent from the mobile electronic device and (ii) the respective identified data item, the application program corresponding to the identification information, in which the mobile electronic device is configured to perform the non-contact near field communication with an external device which is not in direct communication contact with the first and second information processing apparatuses, in which the identification information used to invoke execution of the application program by the information processing apparatus is sent from the external device by way of the mobile electronic device, wherein the external device does not have access to a user data item,
in which said second information processing apparatus enables (i) execution of the application program based on the identification information and the respective identified data item to be performed thereat so as to provide a corresponding service related to the non-contact near field communication with the external device for use by the user of the mobile electronic device and (ii) a communication log of communication between said information processing apparatus and the external device to be provided which is indicative of a transaction log representative of non-contact near field communication performed by the mobile electronic device.
See similar limitations addressed in claim 1 supra.

10.    (new) An information processing apparatus for communicating with a mobile electronic device that performs first communication which is non-contact near field communication, the information processing apparatus performing second communication different from the first communication with the mobile electronic device, said information processing apparatus comprising:

one or more memories for storing data;

one or more processors configured to:
control storage of a number of data items, in which a data item is stored in a storage area for each user who uses the mobile electronic device;

access an application program that executes a service related to the first communication using the data item;

control the second communication with the mobile electronic device;

authenticate the mobile electronic device based, at least in part, on biometic information

identify from among the number of stored data items of the data storage unit a respective data item for the user of the mobile electronic device authenticated on the basis of authentication information sent from the mobile electronic device, in which the respective identified data item is used by the application program; and

execute, on the basis of (i) application program identification information that is used with the respective identified data item for identifying the application program that executes the service related to the first communication and that is sent by way of the mobile electronic device and (ii) the respective identified data item, the application program corresponding to the application program identification information, in which the mobile electronic device is configured to perform the non-contact near field communication with an external device which is not in direct communication contact with the information processing apparatus, in which the application program identification information used to invoke execution of the application program by the execution unit is sent from the external device by way of the mobile electronic device to the execution unit, wherein the external device does not have access to a user data item; and

in which said information processing apparatus enables (i) execution of the application program based on the application program identification information and the respective identified data item to be performed thereat so as to provide a corresponding service related to the non-contact near field communication with the external device for use by the user of the mobile electronic device and (ii) a communication log of communication between said information processing apparatus and the external device to be provided which is indicative of a transaction log representative of non-contact near field communication performed by the mobile electronic device.

See rejection of limitations addressed in the rejection of claim 1 supra.  Additionally, it is noted that Nambier discloses utilizing a biometrics signature for authentication in paragraph [0020].  


Response to Arguments

35 U.S.C. 112(f)/pre-AIA  35 U.S.C. 112, sixth paragraph interpretation
16.	Applicant argues the claims are not subject to means-plus-function interpretation due to the amendments.  Examiner disagrees.
As noted above, the Examiner does not find the newly cited language to avoid the 35 U.S.C. 112(f)/pre-AIA  35 U.S.C. 112, sixth paragraph interpretation.  Particularly, the processor limitations are set forth using functional language in the claim.  The processor is not understood as having sufficient structure to perform the recited functions as in claims 1-5 and 8-10.  If a general purpose processor would be capable of performing the claimed functions, then a skilled artisan may consider it as providing sufficient structure for performing those functions (i.e. functions such as “receiving” or “storing”); however, the above recited functions are not a typical function found on a general purpose processor and would require additional programming of the processor to implement.  Here the function cannot be executed without additional programming.  Thus, the claimed “processor” alone is not sufficient structure to perform the functions of claims 1-5 and 8-10.  

Rejections over 35 U.S.C. 103(a)

17.	Applicant argues Nambier does not disclose the amended feature of wherein the external device does not have access to a user data item.  Specifically, Applicant argues Nambiar requires a user data item to be transmitted from the smart card to the smart card 
	Examiner disagrees.  
Initially, it is noted, Examiner does not find this limitation to be supported by figure 7.  The ‘110 Patent and figure 7 do not support the external device “not having access to a user data item”.  Storing user data on the SA server does not equate to “not having access to user data” by an external device.  The ‘110 patent states that the CLF in step S492 sends the response to the reader/writer.  The reader/writer in step 473 then sends a READ command for a user data item.  Upon receiving the read request from the reader/writer 12, the CLF in step S493 sends the read request to the middleware which supplies a copy of the user data item with a signature cached in the storage area to the CLF upon which the CLF 77 sends the response to the reader/writer.  Thus, the external device both has access to the user data item and uses the user data item.  Further, the reader/writer performs a process for opening/closing the automatic ticket gate for example.  If a copy of the user data item includes a signature and time stamp, the reader/writer will verify the signature and time stamp and perform a process for 
	Further, Nambiar discloses that the user-profiled information may be stored on the user’s smart card OR on the user system 10.  Nambiar’s system contemplates manual completion of merchant transaction fields, digital wallet stored on a user’s personal computer, the merchant system or any third-party digital wallet system.  See paragraph [0029].  When user-profiled information is stored on the user system, the external device does not need access to a user data item.  As in paragraph [0029], the user need only enter a PIN at the smart card reader to unlock a digital wallet maintained on the user system or host system wallet server.  In this embodiment, the external device is not accessing user data item, but merely unlocking the user’s digital wallet maintained on a user system for use.  
With respect to the argument that Nambiar’s smart card necessarily has access to a user data item in the form of a user-specific digital certificate used to authenticate a user, Examiner argues that authenticating indicia is not the same as the claimed “user data item” which is actually used by the application program.  If the claimed user data item used by an application is interpreted as a “digital certificate” used for authentication, then a similar interpretation may be made in the ‘110 patent.  

	In view of the above, the rejections are maintained.  

Conclusion

18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/C.M.T/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992